                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        OPTRONIC TECHNOLOGIES, INC,                      Case No.16-cv-06370-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                             ORDER RE JOINT DISCOVERY
                                                 v.                                          DISPUTE LETTER RE SUBJECT
                                  10
                                                                                             MATTER WAIVER OF PRIVILEGE
                                  11        NINGBO SUNNY ELECTRONIC CO.,                     RE FTC INQUIRY
                                            LTD., et al.,
                                  12                                                         Re: Dkt. No. 173
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14           Plaintiff Optronic Technologies, Inc. (“Orion”) seeks an order compelling defendants’

                                  15   counsel Sheppard, Mullin, Richter & Hampton (“Sheppard Mullin”) to produce all documents in

                                  16   their possession relating to the FTC inquiry into the acquisition of defendant Meade Instruments

                                  17   Corp. (“Meade”) and defendants’ response to that inquiry. Defendants oppose.

                                  18           The Court held a hearing on this motion on October 23, 2018. Following the hearing, the

                                  19   Court issued an interim order with respect to five emails at issue (SMRH-0001063, 0001065,

                                  20   0001090, 0001094 and 0001098). Dkt. No. 184. The Court has now reviewed the remainder of

                                  21   the documents identified in the chart on pages 2-4 of the parties’ joint discovery dispute letter, as

                                  22   well as defendants’ in camera submission of the Sheppard Mullin documents in dispute.

                                  23           The Court grants in part and denies in Orion’s motion to compel.

                                  24   I.      BACKGROUND
                                  25           Among defendants’ document production, Orion has identified 14 documents or sets of

                                  26   documents that it contends reflect disclosure of attorney-client privileged information to non-party

                                  27   Laurence Huen regarding the FTC’s inquiry into defendant Ningbo Sunny Electronic Co.’s

                                  28   (“Ningbo Sunny”) acquisition of Meade in 2013 and Ningbo Sunny’s response to that inquiry.
                                   1   Dkt. No. 173 at 2-4. Orion says that this disclosure waived defendants’ attorney-client privilege

                                   2   with respect to the FTC inquiry, and Sheppard Mullin may not withhold from production any

                                   3   other documents concerning the FTC inquiry. Id. at 4-5. Orion argued at the hearing that the FTC

                                   4   inquiry was a point of negotiation in the Meade acquisition, and so the documents at issue fall

                                   5   within the scope of its subpoena to Sheppard Mullin. In addition, Orion argued that it had no

                                   6   opportunity to specifically demand these documents from Sheppard Mullin because defendants did

                                   7   not timely reveal the existence of the FTC inquiry until after the subpoena had been served. See

                                   8   Dkt. No. 188 at 4:22-6:4; 8:4-19; 18:22-20:16.

                                   9          Defendants respond that the Court should not order the production of documents Orion

                                  10   seeks. First, defendants say that none of the documents they have already produced contains

                                  11   advice of counsel or any other presumptively privileged communication, so no waiver flows from

                                  12   Mr. Huen’s participation in those communications. Second, defendants argue that any waiver of
Northern District of California
 United States District Court




                                  13   privilege would be limited to the matter actually disclosed to Mr. Huen, and would not extend to

                                  14   any and all matters relating to the FTC inquiry. Third, defendants point out that Orion’s subpoena

                                  15   to Sheppard Mullin is limited to “documents regarding the negotiation and financing of the

                                  16   acquisition of [Meade]” and does not encompass documents relating to the FTC’s inquiry

                                  17   regarding that acquisition.

                                  18   II.    LEGAL STANDARDS
                                  19          Defendants have the burden of establishing that the documents withheld from production

                                  20   are protected from disclosure by the attorney-client privilege. See, e.g., U.S. v. Ruehle, 583 F.3d

                                  21   600, 607-08 (9th Cir. 2009) (citing eight-part test under federal common law). Under federal law,

                                  22   the attorney-client privilege is strictly construed. Id. at 609. In the circumstances presented by

                                  23   this dispute, defendants’ burden includes establishing that the privilege has not been waived. Id.

                                  24   at 607-08.

                                  25          The voluntary disclosure of a privileged communication to a third party waives the

                                  26   attorney-client privilege that attached to the communication in the absence of such disclosure. Id.

                                  27   at 612; Weil v. Investment/Indicators, Research & Management, Inc., 647 F.2d 18, 25 (9th Cir.

                                  28   1981). However, the scope of such waiver is limited to the subject matter actually disclosed.
                                                                                         2
                                   1   Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1162 (9th Cir. 1992) (disclosure to auditor of

                                   2   documents discussing questions relevant to a tax deferral did not waive privilege as to every

                                   3   document or communication regarding the tax deferral generally); Hernandez v. Tanninen, 604

                                   4   F.3d 1095, 1098, 1100 (9th Cir. 2010) (disclosure of privileged communications and work product

                                   5   regarding a witness’s conduct was not a blanket waiver of all privileged communications in the

                                   6   case).

                                   7   III.     DISCUSSION
                                   8            Of the 14 document categories identified in the parties’ joint discovery dispute letter, six

                                   9   include communications with counsel seeking or providing legal advice. These are:

                                  10
                                                 SMRH-0010499–10502          Communications between Sheppard Mullin and its
                                  11                                         client, seeking and providing legal advice, forwarded
                                                                             to Mr. Huen.
                                  12
Northern District of California
 United States District Court




                                                 SMRH-0001082–1085           Communications between Sheppard Mullin, its client
                                  13                                         and Mr. Huen providing legal advice
                                  14
                                                 SMRH-0001068–1072;          Communications between Sheppard Mullin, its client
                                  15             SMRH-0001073–1077           and Mr. Huen providing legal advice

                                  16             SMRH-0001156                Communication between Sheppard Mullin and its
                                                                             client seeking legal advice, copying Mr. Huen
                                  17
                                                 SMRH-0001138                Communication between Sheppard Mullin and its
                                  18
                                                                             client providing legal advice, copying Mr. Huen
                                  19
                                                 SMRH-0001023                Communication between Sheppard Mullin and its
                                  20                                         client seeking legal advice, copying Mr. Huen

                                  21   Having shared these materials with a third party, Laurence Huen, defendants may not assert
                                  22   attorney-client privilege over the subject matter disclosed in these communications. Chevron, 974
                                  23   F.2d at 1162.
                                  24            Sheppard Mullin submitted for in camera review seven documents, each of which includes
                                  25   multiple email messages in a chain. The Court has reviewed each of these documents in order to
                                  26   assess whether any document, or particular messages within in an email chain, contain the same
                                  27   subject matter as the subject matter disclosed in the six document categories listed above.
                                  28            The Court concludes that one email chain, marked REV001762826, should be produced
                                                                                          3
                                   1   because it contains subject matter that overlaps with subject matter disclosed in the

                                   2   communications in SMRH-0001068–1072 and SMRH-0001073–1077. The remaining documents

                                   3   submitted by Sheppard Mullin for in camera review do not contain subject matter as to which

                                   4   attorney-client privilege has been waived by disclosure to Mr. Huen.

                                   5          The Court is skeptical of Orion’s argument that the existing subpoena to Sheppard Mullin

                                   6   encompasses REV001762826. However, given the belated production of documents by

                                   7   defendants (see Dkt. No. 189), the Court finds that production of REV001762826 now is

                                   8   appropriate to address Orion’s contention that it would have specifically demanded that Sheppard

                                   9   Mullin produce non-privileged documents related to the FTC inquiry had it known of that inquiry

                                  10   before serving the subpoena.

                                  11   IV.    CONCLUSION
                                  12          Defendants shall promptly produce the document marked REV001762826 to Orion.
Northern District of California
 United States District Court




                                  13   Orion’s motion to compel is denied in all other respects.

                                  14          IT IS SO ORDERED.

                                  15   Dated: November 8, 2018

                                  16

                                  17
                                                                                                    VIRGINIA K. DEMARCHI
                                  18                                                                United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
